Response to Arguments
Applicant's arguments filed 05-24-2022 have been fully considered but they are not persuasive. 
The applicant argues that receiving a list of BWPs and switching to a BWP based on the receiving an indication to activate a BWP or based on the expiration of a timer—as discussed in Jin at the cited portions—does not teach or suggest “receiving .. . an explicit indication via radio resource control (RRC) signaling of a contingency bandwidth part in which to perform beam recovery in response to a failure of a serving beam,” as recited in amended independent claim 1 (Remarks pg. 13, lines 1-6)

The Examiner respectfully disagrees.

In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Jim is relied on  in the Final Office Action of 03-24-2022 of remedying the deficiencies of the combined teachings of Turtinen an Deeno by receiving, from a base station, an explicit indication via radio resource control (RRC) signaling of a contingency bandwidth part of the carrier supporting the random access procedure:: Jin Fig.12, ¶0175- 1st- 3rd sentences; ¶0177- 3rd sentence. 
However as realized in the newly amended claim 1, the primary reference Turtinen- ¶0020- 2nd and 4th sentences recites where the UE  is given a list of BWPs from which to pick as the second BWP in order to switch from the first BWP as a result of beam failure- ¶0026- 2nd sentence.- Further Turtinen ¶0022 recites where the second BWP is a default or initial BWP which is used as a fall back. This clearly indicates that the second BWP is previously signaled  to the UE. Therefore, it stands to reason that the newly amended limitations are taught by the primary reference of Turtinen.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DERRICK V ROSE whose telephone number is (571)270-7460. The examiner can normally be reached 9am- 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, YEMANE MESFIN can be reached on 571-272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DERRICK V ROSE/Examiner, Art Unit 2462